 Fill in this information to identify the case:

 Debtor 1           Denise   Glambin
                    __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Eastern
                                         __________ District of Michigan
                                                                __________

 Case number           18-54017-mlo
                       ___________________________________________




               l              410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   Igloo Series IV Trust*
 Name of creditor: _______________________________________                                                      1
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          0 ____
                                                        ____ 8 ____
                                                                4 ____
                                                                    4               Must be at least 21 days after date       11/01/2019
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                              1,083.93
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:           Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                      464.46
                    Current escrow payment: $ _______________                     New escrow payment:                   462.84
                                                                                                              $ _______________


 Part 2:           Mortgage Payment Adjustment


 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:           Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                    Reason for change: ___________________________________________________________________________________

                    Current mortgage payment: $ _______________                   New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
            18-54017-mlo               Doc 50       Filed 09/30/19           Entered 09/30/19 13:10:26                    Page 1 of 6
Debtor 1         Denise    Glambin
                 _______________________________________________________                                             18-54017-mlo
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û   _____________________________________________________________
     Signature
                                                                                                Date     09/17/2019
                                                                                                         ___________________




 Print:             Wendy    Locke
                    _________________________________________________________                   Title   Agent  for Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375  Jutland Dr. Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                             pcn-ppfn.inquiries@mrcooper.com
                                                                                                Email ________________________




*Please note Creditor is in the process of filing a Transfer of Claim to reflect Creditor as the Transferee of this Claim. However, this Notice of
Mortgage Payment Change is being filed to ensure Creditor’s compliance with Fed. R. Bankr. P. 3002.1.




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
           18-54017-mlo                 Doc 50              Filed 09/30/19            Entered 09/30/19 13:10:26                   Page 2 of 6
                          8950 Cypress Waters Blvd.                                     Escrow Account Disclosure
                          Coppell, TX 75019                                             Statement

                                                                                        Customer Service: 888-480-2432
                                                                                        Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                        Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                        to 12 p.m. (CT)

                                                                                        Tax/Insurance: 866-825-9267
  DENISE GLAMBIN                                                                        Monday through Thursday from 8 a.m. to 9 p.m. (ET),
  35091 BOBCEAN RD                                                                      Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
  CLINTON TOWNSHIP,MI 48035                                                             to 3 p.m. (ET)

                                                                                        Your Loan Number:
                                                                                        Statement Date: 08/31/2019


       Why am I           Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly,
 receiving this?          determine any surplus or shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an
                          escrow cushion equal to two months' estimated taxes and insurance (unless limited by your loan documents or
                          state law). This measure helps to avoid a negative balance in the event of changing tax and insurance amounts.

 What does this           The escrow analysis is based on the assumption that your loan is current, and all past due payments have been
  mean for me?            made. Based on this assumption, your Escrow Account is projected to have more money than needed, resulting
                          in a surplus of $3,093.97. If you are behind on your payments this is not a true surplus.
                          If your account is current, the analysis below will show there to be a surplus, as well as changes in your monthly
                          escrow payment.

      What do I           Due to the status of your loan, we are retaining these funds in your Escrow Account per RESPA guidelines.
    need to do?           Please note that effective 11/01/2019, your new total monthly payment will be $1,083.93.

                                                                      Current Monthly                                                    New Monthly
  Total Payment                                                                                    Payment Changes
                                                                             Payment                                                         Payment
  PRINCIPAL AND INTEREST                                                      $621.09                              $0.00                      $621.09
  ESCROW                                                                      $464.46                            ($1.62)                      $462.84
  Total Payment                                                             $1,085.55                            ($1.62)                    $1,083.93
  See below for surplus calculation




  What is a Surplus? A surplus is the difference between the lowest projected balance and the minimum required
  balance of your account for the coming year, as shown below. Please see second page for coming year details.
                             Minimum Required Balance                                          Lowest Projected Balance

                                       $925.68                                                            $4,019.65

                                                             Surplus Amount $3,093.97
                                       Please see the Coming Year Projections table on the back for more details.

  Escrow Payment                                                       Current Annual                 Annual Change              Anticipated Annual
  Breakdown                                                             Disbursement                                                  Disbursement
  TOWN TAX                                                                  $3,552.44                           ($94.19)                   $3,458.25
  HAZARD SFR                                                                $2,021.04                             $74.78                  $2,095.82
  Annual Total                                                              $5,573.48                           ($19.41)                   $5,554.07
  If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or
  insurance provider. For more information about your loan, please sign in at www.mrcooper.com.



The change in your escrow payment may be based on one or more of the following factors:
Payment(s)                                            Taxes                                              Insurance
● Monthly payment(s) received were less than          ● Tax rate and/or assessed value changed           ● Premium changed
  or greater than expected                            ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later        ● Supplemental/Delinquent tax paid                 ● Additional premium paid
  than expected                                       ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                 ● Tax installment not paid                         ● Premium was not paid
● Previous deficiency/shortage not paid entirely      ● Tax refund received                              ● Premium refund received
                                                      ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                         ● Force placed insurance premium paid




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




             18-54017-mlo              Doc 50        Filed 09/30/19            Entered 09/30/19 13:10:26                    Page 3 of 6
                                                                                                                                                        DELQ
                                             Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 11/18 through 10/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside anamount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $925.68 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
$4,019.65 will be reached in December 2019. When the minimum required balance is subtracted from your lowest projected balance, an Escrow
Surplus results in the amount of $3,093.97. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumptionthat all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual           Projected        Actual                   Description                 Projected                 Actual
 Month     Payment        Payment         Disbursement    Disbursement                                             Balance                Balance
                                                                                          Start                   $1,630.70            ($3,467.32)
 11/18       $464.46       $464.46    E          $0.00           $0.00                                             $2,095.16            ($3,002.86)
 12/18       $464.46       $464.46           $1,630.70       $1,631.17   *             TOWN TAX                     $928.92             ($4,169.57)
 01/19       $464.46       $464.46    E          $0.00           $0.00                                             $1,393.38            ($3,705.11)
 02/19       $464.46       $464.46    E          $0.00           $0.00                                             $1,857.84            ($3,240.65)
 03/19       $464.46       $464.46    E          $0.00           $0.00                                             $2,322.30            ($2,776.19)
 04/19       $464.46       $464.46    E          $0.00           $0.00                                             $2,786.76            ($2,311.73)
 05/19       $464.46       $464.46    E          $0.00           $0.00                                             $3,251.22            ($1,847.27)
 06/19       $464.46       $464.46           $2,021.04       $2,095.82   *            HAZARD SFR                   $1,694.64            ($3,478.63)
 07/19       $464.46       $464.46    E          $0.00           $0.00                                             $2,159.10            ($3,014.17)
 08/19       $464.46      $2,001.96              $0.00       $1,827.08   *              TOWN TAX                   $2,623.56            ($2,839.29)
 08/19         $0.00      $5,098.01   *          $0.00           $0.00                  Esc deposit                $2,623.56              $2,258.72
 09/19         $0.00      $1,537.50   E          $0.00           $0.00       Anticipated Payments 08/18-10/18      $2,623.56              $3,796.22
 09/19         $0.00          $0.00          $1,921.74           $0.00                  TOWN TAX                    $701.82               $3,796.22
 09/19       $464.46       $464.46    E          $0.00           $0.00                                             $1,166.28              $4,260.68
 10/19       $464.46       $464.46    E          $0.00           $0.00                                             $1,630.74              $4,725.14
 T
           Projected                        Projected                                 Description                   Current     Required Balance
 Month     Payment                        Disbursement                                                             Balance             Projected
                                                                                          Start                   $4,725.14            $1,631.17
 11/19       $462.84                             $0.00                                                             $5,187.98             $2,094.01
 12/19       $462.84                         $1,631.17                                 TOWN TAX                    $4,019.65              $925.68<
 01/20       $462.84                             $0.00                                                             $4,482.49             $1,388.52
 02/20       $462.84                             $0.00                                                             $4,945.33             $1,851.36
 03/20       $462.84                             $0.00                                                             $5,408.17             $2,314.20
 04/20       $462.84                             $0.00                                                             $5,871.01             $2,777.04
 05/20       $462.84                             $0.00                                                             $6,333.85             $3,239.88
 06/20       $462.84                         $2,095.82                                HAZARD SFR                   $4,700.87             $1,606.90
 07/20       $462.84                             $0.00                                                             $5,163.71             $2,069.74
 08/20       $462.84                             $0.00                                                             $5,626.55             $2,532.58
 09/20       $462.84                         $1,827.08                                 TOWN TAX                    $4,262.31             $1,168.34
 10/20       $462.84                             $0.00                                                             $4,725.15             $1,631.18
 T
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.

You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, your Dedicated Loan Specialist is Priscilla
Lyons and can be reached at (866) 316-2432 or via mail at the address listed above. Our hours of operation are Monday through Friday from 8 a.m. to
5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.




             18-54017-mlo             Doc 50       Filed 09/30/19            Entered 09/30/19 13:10:26                 Page 4 of 6
   ALDRIDGE PITE, LLP
   4375 Jutland Drive, Suite 200
   P.O. Box 17933
   San Diego, CA 92177-0933
   Telephone: (858) 750-7600
   Facsimile: (619) 590-1385




                             UNITED STATES BANKRUPTCY COURT

                  EASTERN DISTRICT OF MICHIGAN - DETROIT DIVISION
   In re                                           Case No. 18-54017-mlo
   DENISE GLAMBIN,                                 Chapter 13

                   Debtor(s).                      PROOF OF SERVICE


           I, Victoria A Figueroa, declare that:

           I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive, Suite

   200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and not
   a party to this case.

           On September 30, 2019, I caused the NOTICE OF MORTGAGE PAYMENT CHANGE

   to be served in said case by electronic means through the court’s CM/ECF system or through

   United States Mail from San Diego, California, addressed as follows: SEE ATTACHED

   SERVICE LIST.

           I declare under penalty of perjury that the foregoing is true.



                                                   /s/Victoria A. Figueroa
                                                   VICTORIA A. FIGUEROA




                                                    -1-
    PROOF OF SERVICE
18-54017-mlo Doc 50 Filed 09/30/19             Entered 09/30/19 13:10:26     Page 5 of 6
                                     SERVICE LIST

   DEBTOR(S)
   (VIA US MAIL)
   Denise Glambin
   35091 Bobcean
   Clinton Township, MI 48035


   DEBTOR(S) ATTORNEY
   (VIA ELECTRONIC NOTICE)
   Erin Ashley-Bartos Kramer
   30700 Telegraph Rd. Suite 1675
   Bingham Farms, MI 48025
   sweeneylaw2005@gmail.com

   Jesse R. Sweeney
   25140 Lahser Road Suite 252B
   Southfield, MI 48033
   Sweeneylaw2005@gmail.com


   CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
   Tammy L. Terry
   Buhl Building
   535 Griswold Suite 2100
   Detroit, MI 48226
   mieb_ecfadmin@det13.net




                                         -2-
    PROOF OF SERVICE
18-54017-mlo Doc 50 Filed 09/30/19    Entered 09/30/19 13:10:26   Page 6 of 6
